Citation Nr: 1710404	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO. 12-00 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for diplopia.


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, II, Attorney at Law


ATTORNEY FOR THE BOARD

H. Yoo, Counsel







INTRODUCTION

The Veteran had active service from January 1989 to September 2009. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Regional Office (RO) in Winston-Salem, North Carolina, which, established service connection for diplopia, secondary to strabismus, amblyopia (claimed as a bilateral eye condition) and assigned a noncompensable rating, effective October 1, 2009, the day after the Veteran's discharge from service in the United States Navy. 

The rating decision was issued as part of VA Benefits Delivery at Discharge (BDD) program. The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA. The date of the Veteran's pre-discharge claim was in August 2008.

This appeal was processed using both the Virtual VA and the Veterans Benefits Management System paperless claims processing systems. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Unfortunately, remand is required in this case. Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration. VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim. 38 U.S.C.A. §§ 5107 (a), 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2016).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4) (2016).

The Veteran was granted service connection for diplopia, secondary to strabismus, amblyopia (claimed as a bilateral eye condition) and assigned a noncompensable rating, effective October 1, 2009. The Veteran timely appealed. Her service-connected diplopia is rated under 38 C.F.R. § 4.84a, Diagnostic Code 6090 (diplopia) (2007).

Initially, the Board notes that VA's schedule for rating eye disabilities was revised effective December 10, 2008. The revised criteria apply to all applications for benefits received by VA on or after December 10, 2008. Since the Veteran's claim is a claim for a higher initial rating and she filed her underlying claim for service connection in August 2008, which is prior to the December 10, 2008 effective date, the revised criteria do not apply here.

Prior to December 10, 2008, ratings for diplopia under Diagnostic Code 6090 were based on the degree of diplopia and the equivalent visual acuity. 38 C.F.R. 38 C .F.R. § 4.84a (2007). The ratings are applicable to only one eye. To evaluate the muscle function of the eye, 38 C.F.R. § 4.77 provides that measurements will be performed using a Goldmann Perimeter Chart (as in Figure 2 of the rating schedule). The chart identifies four major quadrants (upward, downward, and two lateral) plus a central field (20 degrees or less). The examiner will chart the areas in which diplopia exists, and such plotted chart will be made a part of the examination report. Muscle function is considered normal (20/40) when diplopia does not exist within 40 degrees in the lateral or downward quadrants, or within 30 degrees in the upward quadrant. Impairment of muscle function is to be supported in each instance by record of actual appropriate pathology. Diplopia which is only occasional or correctable is not considered a disability. When the diplopia field extends beyond more than one quadrant or more than one range of degrees, the evaluation for diplopia will be based on the quadrant and degree range that provide the highest evaluation. When diplopia exists in two individual and separate areas of the same eye, the equivalent visual acuity will be taken one step worse, but no worse than 5/200. 

If the diplopia is from 31 to 40 degrees, it is rated (a) equivalent to 20/40 visual acuity if it is up; (b) equivalent to 20/70 visual acuity if it is lateral; and (c) equivalent to 20/200 visual acuity if it is down. If the diplopia is from 21 to 30 degrees, it is rated (a) equivalent to 20/70 visual acuity if it is up; (b) equivalent to 20/100 visual acuity if it is lateral; and (c) equivalent to 15/200 visual acuity if it is down. If the diplopia is central at 20 degrees, it is rated equivalent to visual acuity of 5/200. Id. 

According to the rating schedule, the maximum degree of diplopia (double vision) is deemed equivalent to visual acuity of 5/200. This will be applied to only one eye. Ratings will not be applied for both diplopia and decreased visual acuity or field vision in the same eye. When diplopia is present and there is also ratable impairment of visual acuity or field vision of both eyes, the diplopia rating will be applied to the poorer eye while the better eye is rated according to the best corrected visual acuity or visual field. See 38 C.F.R. §§ 4.75, 4.84a, Diagnostic Code 6090, Note (4) (2007). 

In support of her claim, the Veteran underwent VA examination of her eyes in September 2009 and February 2011. However, in her January 2012 substantive appeal, she stated her visual acuity has significantly decreased. Specifically, at that time she stated that her vision is blurred and that she is unable to drive at night. She stated she "bump[s] into furniture due to the loss of vision. I also trip into things, bump my head on things because I can't see."

In light of the assertions of worsening disability, the Veteran should be afforded VA examination to determine the current severity of her service-connected diplopia, secondary to strabismus, amblyopia (claimed as a bilateral eye condition). 38 C.F.R. § 3.159 (c)(4) (2016); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one). Where the record does not adequately reveal the current state of disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment. See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994). For the examination to be adequate, the Goldmann Perimeter Chart must be completed and included with the report. 

On remand, the AOJ should also associate with the record any outstanding treatment records that are not currently associated with the claims file. Additionally, the Veteran should be given the opportunity to identify any outstanding records that are pertinent to her claim.

Accordingly, the case is REMANDED for the following action:

1. Contact all appropriate VA medical facilities, and obtain and associate with the claims file all outstanding records of treatment. The Veteran should also be asked to identify any private medical treatment, and the records thereof should be obtained.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record.

Notice of the non-receipt of any requested records must be provided to the Veteran. The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence. The AOJ should also inform the Veteran that she can provide alternative forms of evidence.

2. Once all outstanding records, if any, have been obtained and associated with the claims file, schedule the Veteran for a VA examination with a qualified specialist to address the current nature and severity of her service-connected diplopia. The entire claims file should be reviewed by the reviewing VA examiner. 

The examiner should report all pertinent symptomatology and findings in detail. Any indicated diagnostic tests that are deemed necessary for an accurate assessment should be conducted. The examiner should report the Veteran's impairment of central visual acuity, any impairment of visual field, and any impairment of eye muscle function. In particular, a Goldmann Perimeter Chart measuring the Veteran's diplopia should be completed and associated with the record. The examiner and the AOJ are hereby reminded that the Veteran's diplopia is to be evaluated under the rating criteria for diplopia, as set forth in 38 C.F.R. § 4.75 and § 4.84a, Diagnostic Code 6090 (2007), in effect prior to December 1, 2008, as discussed above.

3. After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all the evidence of record. If any benefit sought remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




